                       Case 18-11801-JTD          Doc 2494-2         Filed 08/05/21        Page 1 of 1

                                                  Notice Recipients
District/Off: 0311−1                    User: admin                          Date Created: 8/5/2021
Case: 18−11801−JTD                      Form ID: van439                      Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          San Diego County Treasurer − Tax Collector
                                                                                                         TOTAL: 1
